Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/01/2021 has been entered.
As per instant Amendment, Claims 1, 11, 17 and 19 have been amended; claim 10 has been canceled. No new claims have been added.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mrs. JESSICA H. L. BABAD (Reg. No. 54,636) on February th, 2021.  During the telephone conference, Mrs. Jessica has agreed and authorized the Examiner to amend claims 1, 11 and 17 and to cancel claims 9 and 14. 
Claims
Replacing claims 1, 9, 11, 14 and 17 as following:
1. (Currently amended) A system comprising:
a data protection module;
a display; and
a data protection processor in communication with the data protection module and operative to execute processor-executable process steps to cause the system to:
	present a user interface on a display, the user interface including one or more application packages;
	receive selection of one of the one or more application packages;
present on the display a user-entry field to receive an end-user-role associated with an administrative function, wherein the end-user-role is linked to at least one authorization object and the authorization object is authorized to access multiple Core Data Service (CDS) views, wherein the CDS view is a data modeling infrastructure and includes Data Definition Language (DDL), a data control layer (DCL), an annotation definition, and a metadata extension;

	determine whether the selected application package includes at least one core data service (CDS) view;
	determine whether a data control language (DCL) layer is provided for each included CDS view; [[and]] 
	automatically generate the DCL layer for each included CDS view if the DCL layer is not provided for the included CDS view; and
	transmit the DCL layer with the CDS view in response to execution of a query.
9.  (Cancelled)
11. (Currently amended) A computer-implemented method comprising:
	presenting a user interface on a display, the user interface including one or more application component packages;
	receiving selection of one of the one or more application packages;
	determining whether the selected application package includes at least one core data service (CDS) view;
	determining whether a data control language (DCL) layer is provided for each included CDS view; 

receiving an input in the user-entry field, wherein the input is one of the end-user-role and a request for assistance, wherein the authorization object is linked to multiple CDS views for the received input of the end-user-role; [[and]]
	automatically generating the DCL layer for each included CDS view that does not have a provided DCL layer, based on the received input; and
	transmitting the DCL layer with the CDS view in response to execution of a query.
14.  (Cancelled)
 17. (Currently amended) A non-transitory computer-readable medium storing program code, the program code executable by a computer system to cause the computer system to:
	present a user interface on a display, the user interface including one or more application packages;

	determine whether the selected application package includes at least one core data service (CDS) view;
	determine whether a data control language (DCL) layer is provided for each included CDS view; 
	if the DCL layer is not provided for the included CDS view, present on the display a user-entry field to receive an end-user-role associated with an administrative function, wherein the end-user-role is linked to at least one authorization object and the authorization object is authorized to access multiple Core Data Service (CDS) views, wherein the CDS view is a data modeling infrastructure and includes Data Definition Language (DDL), a data control language layer (DCL), an annotation definition, and a metadata extension;
receive an input in the user-entry field, wherein the input is one of the end-user-role and a request for assistance, wherein the authorization object is linked to multiple CDS views for the received input of the end-user-role; [[and]]
	automatically generate the DCL layer for each included CDS view if the DCL layer is not provided for the included CDS view; and
	transmit the DCL layer with the CDS view in response to execution of a query.

Response to Arguments 
The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn as the claims have been amended.
Applicants’ arguments, see pages 8-13 in Remarks, filed on 02/01/2021, with respect to claims 1-20 are rejected under 35 U.S.C.103 (a) as being unpatentable over Lippert (US 2015/0142852), in view of Hori (US 6,879,408), in view of Toy (US 2012/0159567) and further in view of Poon (US 10,114,861) and combination of other prior arts, have been fully considered and with the newly amended features, the arguments are persuasive. Accordingly, these rejections have been withdrawn.
Allowable Subject Matter
Claims 1-8, 11-13 and 15-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-8, 11-13 and 15-20, the closest prior arts, Lippert (US 2015/0142852), in view of Hori (US 6,879,408), in view of Toy (US 2012/0159567), in view of Poon (US 10,114,861) and further in view of Gopi (US 2017/0300265), alone or in combination fails to anticipate or render obvious the claim invention.  
Lippert (prior art of record) discloses a system comprising: a data protection module; a display; and a data protection processor in communication with the data protection module; present a user interface on a display, the user interface including one or  a user-entry field to receive an end-user-role associated with an administrative function, wherein the end-user-role is linked to at least one authorization object and is authorized to access at least one Core Data Service (CDS) view and determine whether the selected application package includes at least one core data service (CDS) view.
Hori (prior art of record) discloses wherein generate the DCL layer for each included CDS view if the DCL layer is not provided for the included CDS view.
Toy (prior art of record) discloses wherein the authorization object (policies) is linked to multiple CDS views for a given end-user-role based on the received input of the end-user-role.
Poon (prior art of record) discloses determine a number of distinct fields configured to receive the query object and to transmit the query object to one or more framework services for execution.
Gopi (prior art) discloses CDS is an infrastructure in SAP Hana.RTM. that can be used to create data models. CDS data models include objects such as tables, views, etc. The DDL source code is used to define core data service (CDS) view. The CDS view is a design-time file, and is represented as a projection of database tables. In the database independent data model definition entity such as CDS view is generated based on DDL source code.
However, none of Lippert, Hori, Toy, Poon and Gopi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the  determining whether the selected application package includes at least one core data service (CDS) view; determining whether a data control language (DCL) layer is provided for each included CDS view; if the DCL layer is not provided for the included CDS view, presenting on the display a user-entry field to receive an end-user-role associated with an administrative function, wherein the end-user-role is linked to at least one authorization object and the authorization object is authorized to access multiple Core Data Service (CDS) views, wherein the CDS view is a data modeling infrastructure and includes Data Definition Language (DDL), a data control language layer (DCL), an annotation definition, and a metadata extension; receive an input in the user-entry field and automatically generating the DCL layer for each included CDS view that does not have a provided DCL layer, based on the received input. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-8, 12-13, 15-16 and 18-20 are directly or indirectly dependent upon claims 1, 11 and 17 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SANCHIT K SARKER/Examiner, Art Unit 2495     

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495